Name: Commission Regulation (EC) No 1045/2000 of 18 May 2000 fixing the guarantee threshold quantities that can be transferred to other groups of varieties in the raw tobacco sector for the 2000 harvest
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic policy;  production;  plant product
 Date Published: nan

 Avis juridique important|32000R1045Commission Regulation (EC) No 1045/2000 of 18 May 2000 fixing the guarantee threshold quantities that can be transferred to other groups of varieties in the raw tobacco sector for the 2000 harvest Official Journal L 118 , 19/05/2000 P. 0018 - 0019Commission Regulation (EC) No 1045/2000of 18 May 2000fixing the guarantee threshold quantities that can be transferred to other groups of varieties in the raw tobacco sector for the 2000 harvestTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco(1), as last amended by Regulation (EC) No 660/1999(2), and in particular Article 9(4) thereof,Whereas:(1) Article 9 of Regulation (EEC) No 2075/92 introduces a system of quotas for the various groups of tobacco varieties. The individual quotas were allocated to the producers on the basis of the guarantee thresholds for the 2000 harvest fixed in Article 3 of Regulation (EC) No 660/1999. Article 9(4) of Regulation (EEC) No 2075/92 allows the Commission to authorise the Member States to transfer guarantee threshold quantities between groups of varieties. The transfers between groups of varieties contemplated do not give rise to any additional expenditure to the EAGGF and do not entail any increase in the overall guarantee threshold of each Member State.(2) This Regulation must apply as soon as possible and, at all events, well before the time limit for the conclusion of cultivation contracts laid down in Article 10(1) of Commission Regulation (EC) No 2848/98 of 22 December 1998 laying down detailed rules for the application of Council Regulation (EEC) No 2075/92 as regards the premium scheme, production quotas and the specific aid to the granted to producer groups in the raw tobacco sector(3), as last amended by Regulation (EC) No 909/1999(4).(3) The measures laid down in this Regulation are in accordance with the opinion of the Management Committee for Tobacco,HAS ADOPTED THIS REGULATION:Article 1For the 2000 harvest, in accordance with Article 22(4) of Regulation (EC) No 2848/98, the Member States are hereby authorised to transfer quantities between groups of varieties as set out in the Annex hereto.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 May 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 215, 30.7.1992, p. 70.(2) OJ L 83, 27.3.1999, p. 10.(3) OJ L 358, 31.12.1998, p. 17.(4) OJ L 105, 3.5.2000, p. 18.ANNEXTHRESHOLD GUARANTEE QUANTITIES THAT CAN BE TRANSFERRED BETWEEN GROUPS OF VARIETIES BY THE MEMBER STATES>TABLE>